116 F.3d 481
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Marvin Eugene WAHL, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 96-1624.
United States Court of Appeals, Eighth Circuit.
May 22, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Marvin Eugene Wahl appeals the district court's1 order denying his two 18 U.S.C. § 3582(c)(2) motions to reduce his sentence.  Upon careful review of the record and the parties' submissions, we conclude that no error of law appears and that an extended discussion would have no precedential value.


2
The judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Elsijane Trimble Roy, United States District Judge for the Eastern District of Arkansas, adopting the findings and recommendations of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas